Citation Nr: 1455277	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-31 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2003 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran's sleep apnea is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his sleep apnea had its onset during his active duty service.

A review of the service treatment records shows no diagnosis of sleep apnea.  However, the Veteran reported trouble sleeping on multiple occasions and was diagnosed with insomnia and an acute reaction to stress.  In his April 2008 separation examination the Veteran reported frequent trouble sleeping.

The Veteran's post-service treatment records show continued reports of trouble sleeping and a sleep study provided a diagnosis of mild obstructive sleep apnea in October 2008, less than six months after separation from active duty service.

In December 2008 the Veteran was afforded a VA examination.  After a physical examination and a review of the claims file, the examiner confirmed the diagnosis of obstructive sleep apnea.  

The examiner opined that "it is more likely than not that the sleep apnea is due to his service since it is proximal to the time of military service."

The Veteran was provided another VA examination in January 2012.  The examiner gave a physical examination and reviewed the claims file.  The examiner noted that the Veteran has two sleep disorders: obstructive sleep apnea and insomnia.

The examiner opined that "it seems more likely that the sleep disorder diagnosed and treated during the military was due to stress reaction and not due to sleep apnea."  The examiner noted that "while his sleep apnea was diagnosed within one year upon leaving the military service, he gained 30 lbs after leaving the service and so it seems more likely that his weight gain was the cause of his sleep apnea."  The examiner also noted that "characteristic symptoms of sleep apnea were not described during the military service."  

With regard to the Veteran's insomnia, the examiner noted that "the majority of his sleep problems are improved with medications for PTSD, thus supporting the opinion that his insomnia due to PTSD is the major sleep disturbance."

The Board notes that the Veteran is already service-connected for posttraumatic stress disorder (PTSD) and his insomnia is considered in the corresponding 70 percent evaluation.

The Board also notes that there is both medical evidence of record that suggests a link between the Veteran's sleep apnea and his active duty service, and medical evidence of record negating such a link.

In light of the Veteran's current diagnosis of obstructive sleep apnea, his in-service complaints of trouble sleeping and diagnosis of insomnia, and the December 2008 VA examination that provided a link between the Veteran's current diagnosis and active duty service, the Board gives the Veteran the benefit of the doubt and finds that service connection for obstructive sleep apnea is warranted.  Further discussion of the evidence is simply not warranted. 

ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


